     Case 2:20-cv-00234-JAM-CKD Document 15 Filed 06/23/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RODRIGO GONZALEZ-GARCIA,                           No. 2:20-cv-0234 JAM CKD P
12                        Plaintiff,
13            v.                                         ORDER
14    BAKER, et al.,
15                        Defendants.
16

17           Plaintiff, a Shasta County Jail prisoner proceeding pro se, has filed this civil rights action

18   seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On April 21, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. Plaintiff has filed objections to the

23   findings and recommendations.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   /////
                                                         1
     Case 2:20-cv-00234-JAM-CKD Document 15 Filed 06/23/20 Page 2 of 2

 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The findings and recommendations filed April 21, 2020, are adopted in full;
 3          2. Plaintiff’s amended complaint (ECF No. 7) is dismissed for failure to state a claim
 4   upon which relief can be granted: and
 5          3. This case is closed.
 6
     DATED: June 22, 2020
 7
                                                 /s/ John A. Mendez____________              _____
 8

 9                                               UNITED STATES DISTRICT COURT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
